Citation Nr: 0032854	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
July 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision in 
which the RO denied service connection for PTSD, hearing loss 
and tinnitus.  The veteran appealed.  In November 2000, the 
veteran appeared for a hearing before the undersigned 
Veterans Law Judge in Washington, D.C.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).

Following a preliminary review of the veteran's claim folder, 
the Board notes that the veteran's service medical records 
reveal that he was treated for a laceration above the right 
eye in April 1943 after a piece of lumber fell and struck 
him.  The wound was treated and dressed and the veteran was 
returned to duty.  In May 1945, the veteran was referred to 
the psychiatric unit from the main sick bay for complaints of 
headaches and dizzy spells.  The veteran reported a history 
of a mild head injury one year earlier for which he did not 
seek any medical attention.  Physical and neurological 
examination was essentially negative.  A diagnosis of 
constitutional psychopathic inferiority was made in June 1945 
and the veteran was unfit for further military service.  The 
veteran was subsequently discharged from service in July 
1945.

In conjunction with an earlier claim for service connection 
for a psychiatric disorder as a residual of a head injury, 
the veteran was seen for a VA examination in March 1946.  At 
that time, the veteran reported a history of head trauma on 
or about October 1943 when he fell from a ladder while on 
active duty aboard the U.S.S. Hopi near Sicily, Italy.  He 
complained of dizzy spells and parietal headaches when 
engaging in heavy lifting.  No disability was diagnosed.  A 
neuropsychiatric examination found no evidence of 
neuropsychiatric disease and concluded that the veteran was a 
constitutional psychopath, inadequate.

Service connection for a psychiatric disorder was denied in a 
March 1946 rating decision and the veteran was notified of 
that denial, which he did not appeal.  In September 1977, the 
veteran filed a claim to reopen for service connection and 
reported that he had been treated at the VA Medical Center 
(VAMC) in Batavia, New York, during 1945 and 1946.  The 
veteran subsequently amended his claim to include entitlement 
to service connection for residuals of a head and mouth 
injury, reported to have been sustained in 1944 aboard the 
U.S.S. Hopi; residuals of head and mouth injury and a nervous 
disorder, reported to have been treated in 1945 at the Naval 
Hospital in Newport, Rhode Island.  A November 1977 rating 
decision denied service connection for residuals of head 
injury, residuals of mouth injury and a nervous condition.  
The veteran was notified of the denial and did not appeal.

In July 1997, the veteran attempted to reopen his claim of 
entitlement to service connection for residuals of a head 
injury.  He maintained that the head injury in service had 
resulted in severe headaches, bilateral hearing loss, 
tinnitus and PTSD.  The veteran did not identify any specific 
stressor for PTSD and did not submit evidence that he had 
current diagnoses of PTSD, bilateral hearing loss or 
tinnitus.  The RO construed the claims for service connection 
for bilateral hearing loss, tinnitus and PTSD as original in 
nature insofar as they had not previously been asserted by 
the veteran.  The veteran was advised that his claim for 
headaches as residuals of a head injury had been previously 
denied and required new and material evidence to reopen.

The veteran submitted a letter dated in December 1997 from an 
individual who reported that he had witnessed the incident in 
service aboard the U.S.S. Hopi wherein the veteran received 
medical care consisting of sutures above his right eye, his 
bottom lip and his head, after the ship hit a mine.  It was 
reported in this letter that the veteran was injured in July 
1943.

During his November 2000 Board hearing, the veteran testified 
that he had participated in five campaigns during WWII.  He 
reported that he was knocked unconscious when he sustained a 
head injury after the ship on which he was serving hit a 
mine.  He reported that he went to sick bay where a rubber 
hose was inserted into his head for drainage.  The veteran 
described residuals from his head injury including periods of 
forgetfulness and headaches.  He noted that in his duties as 
a first loader, weapons, he fired guns between 18-50 times 
per air raid.  He indicated that he had experienced some 
problems with his ears ringing and feeling "stopped up" 
afterwards.  After his discharge from service, the veteran 
testified that he was a loner and felt more nervous.  The 
veteran indicated that he had sought treatment at a VA clinic 
in Syracuse, New York for epilepsy.  He testified that a 
doctor in Syracuse had told him that his hearing problems 
could be from firing guns in service.  There are no records 
from the Syracuse VAMC in the claims folder.

During the hearing, the veteran submitted, with a waiver of 
RO review pursuant to the provisions of 38 C.F.R. § 20.1304 
(c), a photocopy of a citation awarding the veteran a Bronze 
Star medal with a "V" device for combat based on an 
incident aboard the U.S.S. Hopi in February 1944.

The Board acknowledges, as indicated above, that the current 
record does not reflect any current diagnosis of PTSD, and it 
is unclear from the evidence of record what in-service 
stressor(s) the veteran contends resulted in PTSD.  Moreover, 
with respect to the veteran's claims for hearing loss and 
tinnitus, there is no current evidence of any diagnosis of or 
treatment for the claimed conditions in service or since the 
veteran's discharge.  Hence, while the December 1997 letter 
corroborates the veteran's accounts of treatment in service 
for residuals of an injury sometime in 1943, there is no 
specific medical opinion as to whether there is a 
relationship between any incident of service (to include the 
veteran's treatment in service in 1943 for some kind of head 
trauma, or any acoustic trauma associated with the veteran's 
possible combat service) and any current bilateral hearing 
loss or tinnitus.  

Pertinent to the issues on appeal, however, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

Under these circumstances, the Board finds that further 
development of each of the claims on appeal is warranted.  As 
regards the claim for service connection for PTSD, the RO 
should attempt to clarify the basis of the claim, to include 
affording the veteran the opportunity to identify his claimed 
stressor(s) and produce evidence of a diagnosis of PTSD.  
Thereafter, if evidence is received demonstrating that the 
veteran may have PTSD, the RO should proceed with all 
appropriate developmental action that may include a VA 
psychiatric examination.  

The Board also notes that, based on the citation submitted at 
his hearing, the veteran may have engaged in combat with the 
enemy.  In addition, the veteran's DD-214 indicates that the 
veteran received the Purple Heart, an award indicative of 
combat, but does not identify the injury for which the medal 
was awarded.  The Board notes that the veteran's service 
personnel records are not associated with the claims folder.  
It would be instructive to have the veteran's service 
personnel records to determine the circumstances in which the 
veteran received the Purple Heart.  If it is established that 
the veteran did, in fact, engage in combat with the enemy, 
the veteran's claimed stressor may be established by lay 
evidence if it is related to such service, is consistent with 
the circumstances or conditions of the veteran's service.  
See  38 C.F.R. § 3.304(f) (2000).

As regards the remaining claims on appeal, the RO should 
schedule the veteran for appropriate VA examinations to 
ascertain the nature of any current hearing loss and tinnitus 
and, if present, obtain medical opinions as to the 
relationship, if any, between any demonstrated disability and 
the veteran's active military service, to include the 
incident of head trauma in 1943 noted in the veteran's 
service medical records.  The veteran is hereby notified that 
a failure to report for any scheduled examination, without 
good cause, could well result in the denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the RO undergo any VA examinations, however, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to include any medical 
records from any VA facilities.  In particular, the veteran 
has indicated that he received treatment at the VAMC's in 
Batavia, New York, Syracuse, New York, and Binghamton, New 
York.  There are currently no VA treatment records associated 
with the claims folder.  The Board acknowledges that the RO 
did request the veteran's treatment records from the Batavia 
VAMC in January 1998; no response was received from that 
request.  Nonetheless, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
initial, or with respect to the Batavia VAMC, further, 
efforts to procure such records should be made.  In this 
regard, the Board notes that, under the provisions of the 
Veterans Claims Assistance Act of 2000, it does not appear 
that a single request for VA treatment records is sufficient 
to satisfy the duty to assist the veteran in obtaining 
records from that VA facility, and it does not appear that 
the treatment records from the other two VA facilities have 
ever been requested.  These records could well reveal 
diagnoses of the claimed conditions, to include PTSD. 

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claims on the merits.

Based on the foregoing, these matters are hereby REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
ask him to furnish any medical evidence 
of PTSD in his possession, as well as to 
clarify the basis of his claim for PTSD.  
Namely, the veteran should be asked to 
identify the stressor(s) that he feels 
led to the development of PTSD.  Insofar 
as the veteran may be able to provide 
additional, detailed information about 
his claimed stressor(s) to support a 
claim for PTSD, including specific dates, 
times, locations, units of assignment and 
the names and specifics of each event, 
the veteran and his representative should 
be provided the opportunity to 
submit that information for association 
with the claims folder.  The RO should 
also advise the veteran that he may 
specifically submit lay/comrade 
statements that support his report of the 
alleged stressor(s).

2.  The RO should obtain and associate 
with the claims folder copies of all of 
the veteran's service personnel records.

3.  The RO should obtain and associate 
with the claims file all pertinent 
medical records concerning treatment for 
PTSD, hearing loss and tinnitus relating 
to the veteran from the Batavia, 
Syracuse, and Binghamton 
VAMC's, as well as from any other VA or 
private source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

4.  After all additional records referred 
to above are associated with the claims 
file, and if the RO receives evidence 
indicating that the veteran may have PTSD 
as a result of his military experiences, 
the RO should undertake any appropriate, 
additional actions to develop the claim, 
consistent with the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 
2096,____(2000) and 38 C.F.R. § 4.125 
(2000).  Such development may include 
having the veteran undergo psychiatric 
examination.

5.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 3, the veteran 
should also be afforded an appropriate VA 
otolaryngological examination to 
determine the nature and etiology of any 
current hearing loss and/or tinnitus.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should reported in detail.  Following 
examination, the examiner should indicate 
whether the veteran has bilateral hearing 
loss and/or tinnitus.  With 
respect to each disorder diagnosed, the 
physician should render an opinion, as to 
whether it is as least as likely as not 
that the disorder is in any way related 
to the veteran's active military service.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  If none of the requested development 
provides evidence of a nexus between any 
current bilateral defective hearing or 
tinnitus and the veteran's active 
military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.  With respect to the claim for 
PTSD, if none of the requested 
development provides evidence of a 
diagnosis of PTSD or, if there is a 
diagnosis the evidence does not provide a 
nexus between current PTSD and any 
incident of military service, the RO 
should specifically advise the veteran 
and his representative of the need to 
submit such competent medical evidence to 
support his claim.

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

9.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate all of the claims on 
appeal, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

10.  If any benefits sought remain 
denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable timeframe 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 






handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


